Citation Nr: 1316741	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  12-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge is a bar to award of VA benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


WITNESSES AT HEARING ON APPEAL

The appellant and two witnesses


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had active service from December 1948 to November 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of the case is currently with the RO in Waco, Texas.  

A short discussion of the procedural history of this appeal is helpful in light of a May 2010 RO decision indicating that this appeal actually arises from a claim to reopen a previously denied claim (which would necessitate the receipt of new and material evidence, as directed by 38 C.F.R. § 3.156(a) (2012)). 

The claims file shows that the claim was originally denied in September 1995.  A notice letter at that time informed the appellant that the claim was denied because a requested form (NA Form 13055) was not received by the RO.  

Then in January 2007, the claim was refiled.  After receiving additional evidence, including a DD Form 214, the claim was reconsidered in April 2008, resulting in a denial.  Approximately three months later, according to a July 2008 RO report of contact (ROC), the appellant's daughter was informed that although a notice of disagreement (NOD) had been filed, the RO had not accepted it because it was not signed by the Appellant.  The Board takes notice that the July 2008 ROC refers to a May 2008 notice letter, which, in turn, refers to a January 2005 VA Form 9, which is not of record.    

This procedural history demonstrates that the appeal has been continuously prosecuted by the appellant's daughter on his behalf since the April 2008 decision.  Such an appeal is allowed pursuant to 38 C.F.R. § 20.301(b) in light of the appellant's mental disability, which prevents the filing of an appeal on his own behalf.  Because the April 2008 decision is best characterized as a reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c), new and material evidence is not required to address the merits of the issue at this time.  

The appellant testified before the undersigned in a hearing at the RO in March 2013.  A transcript of the hearing has been associated with the claims file.  

The issues of (1) eligibility for VA medical treatment, and (2) entitlement to service connection for a psychiatric disorder, have both been raised by the record, but remain unadjudicated by the Agency of Original Jurisdiction (AOJ) as they are downstream issues to the issue presented in the instant appeal.  Therefore, the Board does not have jurisdiction over either issue, and they must both be referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was released from active duty service under an "undesirable" discharge due to "unfitness" which most likely resulted from his 409 days of absence.  

2.  The evidence is at least in a state of relative equipoise in demonstrating that the 409 days lost was due to untreated symptoms of a psychosis consistent with insanity.  


CONCLUSION OF LAW

The criteria for basic eligibility to qualify for Veteran status for purposes of entitlement to VA benefits have been met.  38 U.S.C.A. §§ 101, 107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran status is a prerequisite for consideration for all VA benefits.  In other words, a person seeking VA benefits must first establish that he is a veteran.  Gardner v. Shinseki, 22 Vet. App. 415, 418-19 (2009).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  Id. 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).  These conditions include discharge or release by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  Id.  This bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive Department of Veterans Affairs benefits.  Id.  

The term established basic eligibility to receive Department of Veterans Affairs benefits means either a Department of Veterans Affairs determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section.  Id.  However, if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity (paragraph (b) of this section) or a decision of a board of correction of records established under 10 U.S.C. § 1552 can establish basic eligibility to receive Department of Veterans Affairs benefits.  Id.  

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  Length and character of service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Id.  

Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  38 C.F.R. § 3.12(c)(6)(ii).  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Id.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Id.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.  

Finally, compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(iii).  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.  Id.  

In making determinations of insanity, an insane person under VA law is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, (1) more or less prolonged deviation from his normal method of behavior, (2) interference with the peace of society due, or 3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides due to disease.  38 C.F.R. § 3.354(a); Zang v. Brown, 8 Vet. App. 246, 252 (1995).  Determinations of insanity should be made on a case-by-case basis.  VAOPGCPREC 20-97 (May 22, 1997).

In determining whether a claimant was insane at the time he committed an offense leading to a court-martial, discharge or resignation (38 U.S.C. § 5303(b)), the decision must be based on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  The question (and only relevant timeframe) is whether the claimant was insane at the time he committed the offense.  Gardner, 22 Vet. App. at 420-21 (noting that the determination whether insanity existed at the relevant time is factual).    

If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where service records are presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The legal standard for proving a case of service connection is not lowered, although the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

More generally, in making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King, 700 F.3d at 1345.  

The Board need not accept a non-combat veteran's lay statements asserting that an event, as opposed to medical symptoms, actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

By comparison, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438 (Lance, J., concurring); Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The burden of proving all material elements of a claim, including veteran status is on the claimant, but the benefit of the doubt standard applies to the question of whether a claimant qualifies for "veteran" status.  See id. at 422 n.5; see also Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).  In deciding whether a claimant has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  

In the instant case, after resolving all reasonable doubt in the appellant's favor, the Board finds that it is at least as likely as not that his discharge from service for "unfitness" was the result of a mental defect consistent with insanity.

Specifically, in the decision on appeal, the RO found that the appellant had been discharged with a bad conduct discharge or one of the bars listed in 38 C.F.R. 
§ 3.12(c).  The appellant maintains that he had severe symptoms of schizophrenia during service, which were untreated, ultimately leading him to wander away from his post.  

The record establishes the following undisputed facts.  First, the appellant's service records, both medical and personnel, are unavailable, destroyed while in the government's custody.  The only remaining service record available is his DD Form 214, which shows that he was born in 1930 and enlisted in 1948, making him approximately 18 years old at the time of enlistment.  His DD Form 214 further shows, in pertinent part, that the character of discharge was "undesirable" with the remarks section noting 409 days lost and, on a different line, "[u]nfitness."  More recently, in response to an RO request for information, the response explained in March 2008 that the DD Form 214 indicates that the reason for the undesirable discharge was AR 615-366 (unfitness).  Then, in September 1995, the service department explained that eligibility does not apply; the appellant had only one period of service and the facts and circumstances are not available.  It was again noted that the reason for discharge per the DD Form 214 was "unfitness."  

Again, these facts are not materially in dispute.  Accordingly, the appeal presents two questions requiring resolutions.  First, what is the appellant's character of discharge? Second, does he have a defense for his conduct during service, particularly insanity?

Accordingly, the preliminary question concerns whether the appellant's "undesirable" discharge constitutes an honorable discharge (or a discharge under honorable conditions), a discharge under conditions other than dishonorable, or a dishonorable discharge (or under dishonorable conditions).  On this question, the central dispute concerns the DD Form 214, especially where it reflects an "undesirable" discharge due to "unfitness."  The reason for the "unfitness" finding is not clear from either the DD Form 214 or the service department's responses.  Thus, "unfitness" could have been found to be directly due to his complained of mental symptomatology or directly due to his 409 days lost, or due to a combination of both.  The DD Form 214 does not confirm whether the 409 days lost was a continuous period or separate and discrete periods of less than 180 days.  In other words, the record before the Board presents an absence of official evidence confirming either way what is meant by "unfitness" represented. 

Despite this absence of official evidence, the appellant maintains that he had schizophrenic symptoms during service, which resulted in the 409 lost days.  He specifically testified at his Board hearing that he has a condition identified as "lactic acidosis," which caused cramps during calisthenics in service.  Hr'g Tr. 10.  He also had symptoms of schizophrenia made worse by stress.  He tried to get medical treatment, but was refused.  Instead, he was made to clean the latrine with a toothbrush.  So, he walked off and went all the way home.  Id. at 10-11.  His TVC representative and daughter summarized that the appellant did not know who he was or where he was at during that time; he was a "vagrant" living on the streets.  Id. at 3, 6.  These statements are found to be credible and competent evidence of his symptomatology at that time.  

Accordingly, the Board finds that the most reasonable and likely way to understand these facts is that the 409 days lost was at least a contributing factor for finding "unfitness," and thus supported the undesirable discharge without regard to any underlying psychiatric symptoms.  Accordingly, the appellant's service is best characterized pursuant to 38 C.F.R. § 3.12(c)(6) as release by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days. 

The remaining question presented is whether the period of AWOL was due to compelling circumstances or insanity.  Again, the appellant maintains that he had untreated symptoms of schizophrenia, which caused his AWOL.  The limited evidence before the Board on this question does not include any objective evidence, such as medical records, showing a diagnosis or treatment for schizophrenia.  Rather, private treatment records from 2001 and 2002 show treatment for major depression since a 1989 stroke.  However, an August 2001 medical record reflects that the appellant was "in denial" about his mental state.  Thus, it is not implausible or unreasonable to conclude that the available treatment records do not reflect the full extent of his disability picture.  Accordingly, the Board again finds here that the appellant's own testimony is the most persuasive evidence.  Also important, several of the appellant's relatives provided testimony (written and verbal) regarding the severity of his disability.  It is clear from the record that they could not be aware of his behavior during service (due to their ages).  Therefore, their testimony does not directly inform the Board as to the appellant's mental state at the time of his service.  Gardner, 22 Vet. App. 415, 420-21.  Nonetheless, their competent and credible testimony provides some persuasive evidence supporting the appeal.  The Board assigns their testimony due probative weight.  For these reasons, the Board finds that the evidence is in relative equipoise in demonstrating insanity due to a psychosis.  38 C.F.R. § 3.354.  

In light of the foregoing, after resolving all reasonable doubt in the appellant's favor, the evidence is at least in a state of relative equipoise on all material elements of the appeal.  Accordingly, the appellant's character of service is not a bar to VA benefits, and he is afforded veteran status.  The appeal to this extent is granted.  

In reaching this outcome, the Board wishes to make clear that it is making no suggestion, either legal or factual, as to the final outcome warranted on any subsequent claims in this case, such as eligibility for VA medical care or entitlement to service connection.  Those questions are distinct from those presented in the instant appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the appellant.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Entitlement to status as a Veteran for purposes of VA benefits is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


